Title: August 1785
From: Washington, George
To: 




Monday 1st. Mercury at 74 in the Morning— at Noon and 78 at Night.

But little wind, weather clear & day very warm.
Left home at 6 Oclock P. M. and after escorting Fanny Bassett to Alexandria I proceeded to Doctr. Stuarts where I breakfasted; and from thence went to George Town to the Annual Meeting of the Potomack Company appointed to be held at that place.
About Noon, a sufficient number of sharers having assembled to constitute a meeting, we proceeded to business—Mr. Danl. Carroll in the Chair—when the President & directors of the Company made a report of their transactions since their appointment, which was received & approved of.
The Board of Directors then sat, and after coming to some resolutions respecting rations to be allowed the Workmen—the mode of payment—manner of keeping an acct. of their work &ca. &ca. and to a determination of proceeding first to the Senneca Falls and next to those at the Mouth of Shannondoah for the purpose of investigation & to direct the operations thereat adjourned Sine Die.
Dined at Shuters Tavern, and lodged at Mr. Oneals.


   
   shuters tavern: In 1783 John Suter (d. 1794) opened a tavern in Georgetown, Md., on the east side of Water Street (now Wisconsin Ave.) several doors south of Bridge (now M) Street. During the 1780s this tavern was commonly used for meetings of the Potowmack Company and the commissioners of Georgetown. Suter later moved his business around the corner and opened the Fountain Inn on the south side of Bridge Street near the eastern edge of the original town (see HOLMESOliver W. Holmes. “The Colonial Taverns of Georgetown.” Records of the Columbia Historical Society 51-52 (1951-52): 1–18.; ECKERGrace Dunlop Ecker. A Portrait of Old George Town. Richmond, Va., 1951.). Bernard O’Neill, who became a commissioner of Georgetown in 1782, was a member of the Potowmack Company (ECKERGrace Dunlop Ecker. A Portrait of Old George Town. Richmond, Va., 1951., 10; BACON-FOSTERCorra Bacon-Foster. Early Chapters in the Development of the Patomac Route to the West. Washington, D.C., 1912., 59).



 


Tuesday 2d. Thermometer at 76 in the Morng.—78 at Noon and  at Night.
Weather clear and Warm with but little wind.
Left George Town about 10 Oclock, in Company with all the Directors except Govr. Lee who went to Mellwood to visit Mr. Igns. Digges (his father in Law) who lay at the point of death and being accompanied by Colo. James Johnson (Brother to Govr. Johnson) and Messrs. Beall, Johns & others who took with them a cold Collation with Spirits wine &ca. We dined at Mr. Bealls Mill 14 Miles from George Town and proceeded—that is the Directors and Colo. Johnson—to a Mr. Goldsboroughs, a decent Farmers House at the head of the Senneca falls—about 6 Miles and 20 from George Town.


   
   Col. James Johnson (b. 1736) lived in Frederick County, Md., and helped to manage several furnaces and forges owned by the Johnson family both

there and in Loudoun County, Va. He served during the Revolution as colonel of a battalion of infantry in the Flying Camp (DELAPLAINEEdward S. Delaplaine. The Life of Thomas Johnson: Member of the Continental Congress, First Governor of the State of Maryland, and Associate Justice of the United States Supreme Court. New York, 1927., 13–14; WILLIAMS [2]Thomas J. C. Williams. A History of Washington County, Maryland, from the Earliest Settlements to the Present Time. 2 vols. 1906. Reprint. Baltimore, 1968., 1062).


   

   
   Thomas Beall, son of George Beall, signed his name “Thomas Beall of George” to distinguish himself from other contemporary Thomas Bealls. A commissioner for Georgetown and a local landholder, Beall was a member of the Potowmack Company (ECKERGrace Dunlop Ecker. A Portrait of Old George Town. Richmond, Va., 1951., 10; BACON-FOSTERCorra Bacon-Foster. Early Chapters in the Development of the Patomac Route to the West. Washington, D.C., 1912., 59). Mr. Johns was probably Thomas Johns, a merchant of Georgetown, who had been a member of the pre-Revolution Potomac navigation project (Va. Gaz., D&H, 7 Jan. 1775; HEADS OF FAMILIES, MD.Heads of Families at the First Census of the United States Taken in the Year 1790: Maryland. 1907. Reprint. Baltimore, 1965., 86).



   
   The 1790 federal census of Montgomery County, Md., shows no Goldsboroughs, but does list the household of Jonathan Goldsberry, with three adult males, one female, and seven slaves (HEADS OF FAMILIES, MD.Heads of Families at the First Census of the United States Taken in the Year 1790: Maryland. 1907. Reprint. Baltimore, 1965., 87).



 


Wednesday 3d. Wind at No. West & tolerably pleasant with appearances of Rain, without any falling.
Having provided Canoes and being joined by Mr. Rumsay the principal Manager, & Mr. Stewart an Assistant to him, in carrying on the Works, we proceeded to examine the falls; and beginning at the head of them went through the whole by water, and continued from the foot of them to the Great fall. After which, returning back to a Spring on the Maryland Side between the

Seneca & Great Falls, we partook (about 5 O’clock) of another cold Collation which a Colo. Orme, a Mr. Turner & others of the Neighbourhood, had provided and returned back by the way of Mr. Bealls Mill to our old Quarters at Mr. Goldsboroughs. The distance as estimated 8 Miles.
The Water through these Falls is of sufficient depth for good Navigation; and as formidable as I had conceived them to be; but by no means impracticable. The principal difficulties lye in rocks which occasion a crooked passage. These once removed, renders the passage safe without the aid of Locks & may be effected for the Sum mentioned in Mr. Jno. Ballendine’s estimate (the largest extant) but in a different manner than that proposed by him. It appearing to me, and was so, unanimously determined by the Board of Directors, that a channel through the bed of the river in a strait direction, and as much in the course of the currant as may be, without a grt. increase of labour & expence, would be preferable to that through the Gut which was the choice of Mr. Ballendine for a Canal with Locks—the last of which we thought unnecessary, & the first more expensive in the first instance, besides being liable to many inconveniences which the other is not, as it would, probably be frequently choaked with drift wood—Ice—and other rubbish which would be thrown therein through the several inlets already made by the rapidity of the currts. in freshes and others which probably would be made thereby; whereas a navigation through the bed of the river when once made will, in all probability, remain forever, as the currt. here will rather clear, than contribute to choak, the passage. It is true, no track path can be had in a navigation thus ordered, nor does there appear a necessity for it. Tracking, constitutes a large part of Mr. Ballendines estimate—The want of which, in the rapid parts of the river, (if Mr. Rumseys plan for working Boats against stream by the force of Mechanical powers should fail) may be supplied by chains buoyed up to haul by which would be equally easy, more certain, and less dangerous than setting up with Poles—whilst track paths, it is apprehended can not be made to stand, and may endanger the Banks if the Wood is stripped from them, which is their present security against washing.
The distance between the Seneca & Great Falls, is about 5 Miles; and except in one place within ¾ of a Mile of the latter, the navigation now is, or easily may be made, very good; and at this place, the obstruction arises from the shallowness of the Water. Boats may go almost to the Spout with safety. To the place

where the water passes when the river is full it is quite easy & safe to descend to, being in a Cove of still Water.


   
   Col. Archibald Orme (1730–1812), of the Rock Creek neighborhood in Montgomery County, Md., was an active surveyor in the area. Mr. Turner may be Samuel Turner, who was living in that neighborhood in 1790, or Hezekiah Turner (1739–c.1812), of Fauquier County, Va., who was active after the Revolution as a surveyor of lands in the upper Potomac Valley (HEADS OF FAMILIES, MD.Heads of Families at the First Census of the United States Taken in the Year 1790: Maryland. 1907. Reprint. Baltimore, 1965., 88; MACKENZIE [1]George Norbury Mackenzie, ed. Colonial Families of the United States of America. 7 vols. 1907-20. Reprint. Baltimore, 1966., 2:564; SCHARF [3]J. Thomas Scharf. History of Western Maryland. Being a History of Frederick, Montgomery, Carroll, Washington, Allegany, and Garrett Counties from the Earliest Period to the Present Day; Including Biographical Sketches of Their Representative Men. 2 vols. 1882. Reprint. Baltimore, 1968., 1:744; BLUMWilletta Baylis Blum and William Blum, Sr., comps. The Baylis Family of Virginia. Washington, D.C., 1958., 426).



   
   track path: The problem GW is discussing is that of aiding boats to ascend the Seneca Falls (actually rapids). The track path was a towing path used to tow the boats through the rapid part of the river. GW disliked the cost of constructing and maintaining canals and locks and accepted the necessity of cutting a canal only when locks were clearly necessary, as at the Great Falls (GW to Edmund Randolph, 16 Sept. 1785, DLC:GW). the spout: The point in a river where the banks formed a narrow channel, thus creating rapids, was called a spout. In his tour this week GW passes through three such sections of the Potomac, referring to each as “the Spout.” For the sake of clarity, each spout will be referred to by the name of the rapids or falls associated with it. This one is the Great Falls Spout, described in 1760 by Andrew Burnaby: “the channel of the river is contracted by hills; and is . . . narrow. . . . It is clogged moreover with innumerable rocks; so that the water for a mile or two flows with accelerated velocity” (BURNABYRufus Rockwell Wilson, ed. Burnaby’s Travels through North America. 1798. Reprint. New York, 1904., 68–69).



 


Thursday 4th. In order to be more certain of the advantages and disadvantages of the Navigation proposed by Mr. Ballendine, through the Gut; we took a more particular view of it—walking down one side & returning on the other and were more fully convinced of the impropriety of its adoption first because it would be more expensive in the first instance and secondly because it would be subject to the ravages of freshes &ca. as already mentioned, without any superiority over the one proposed through the bed of the River unless a track path should be preferable to hauling up by a Chain with buoy’s.
Engaged nine labourers with whom to commence the Work.
Thermometer  in the Morng.—76 at Noon and 78 at Night.
 


Friday 5th. Thermometer at 74 in the Morning—76 at Noon and 76 at Night.
After Breakfast, and after directing Mr. Rumsey when he had marked the way and set the labourers to Work to meet us at Harpers ferry on the Evening of the Morrow at Harpers Ferry (at the conflux of the Shannondoah with the Potomack) myself and the Directors set out for the same place by way of Frederick Town (Maryland). Dined at a Dutch mans 2 Miles above the

   
Mo[uth] of Monocasy & reached the former about 5 ’Oclock. Drank Tea—supped—and lodged at Govr. Johnsons.
In the Evening the Bells rang, & Guns were fired; & a Committee waited upon me by order of the Gentlemen of the Town to request that I wd. stay next day and partake of a public dinner which the Town were desirous of giving me. But as arrangements had been made, and the time for examining the Shannondoah Falls, previous to the day fixed for receiving labourers into pay, was short I found it most expedient to decline the honor.


   
   Robert Harper (d. 1782), of Philadelphia, settled at the confluence of the Shenandoah and Potomac rivers in Virginia before 1747, and there developed a ferry which crossed the Potomac to Maryland just above the mouth of the Shenandoah. By 1785 Harper’s home had become a nucleus for a small village, variously called Shenandoah Falls and Harpers Ferry (BUSHONGMillard Kessler Bushong. Historic Jefferson County. Boyce, Va., 1972., 17–21). In 1795 GW, as president, chose Harpers Ferry as a site for a federal arsenal and armory.



   
   Frederick Town was laid out and settled in the 1740s on land owned by

the Dulany family of Maryland. Lying on a major crossroads in the heart of the Monocacy River Valley, it became the seat of Frederick County, Md., when that county was formed in 1748. Its population was for many years heavily German, mostly immigrants from German communities in Pennsylvania whom the English colonists commonly referred to as “Dutch” (LANDAubrey C. Land. The Dulanys of Maryland: A Biographical Study of Daniel Dulany, the Elder (1685–1753) and Daniel Dulany, the Younger (1722–1797). Baltimore, 1955., 180, 252). The “Dutch mans” may have been the inn located on the road between the Potomac River and Frederick Town, which in 1780 was being kept by Leonhard Heil (MERENESSNewton D. Mereness, ed. Travels in the American Colonies. New York, 1916., 591).


   

 


Saturday 6th. Thermometer 76 in the Morning—88 at Noon and 82 at Night.
Breakfasted in Frederick Town, at Govr. Johnsons, and dined at Harpers ferry. Took a view of the River, from the Banks, as we road up the bottom from Pains falls to the ferry, as well as it could be done on Horse back. Sent a Canoe in a Waggon from the Ferry to Keeptriest Furnace in ordr. to descend the Falls therin tomorrow.
In my ride from George Town to this place, I made the following observations. That the Land about the first, is not only hilly, & a good deal mixed with flint stone, but is of an indifferent quality ’till we left the great Road, (3 Miles from G. Town) which leads to the former. The quality of the Land then improves,

and seems well adapted to the culture of small grain but continues broken and by No means in a state of high cultivation. It is also better timbered and of a sameness to the Seneca Falls. That about the Maryland Sugar Lands (1400 Acres of which belong to George Plater Esqr.) which is five Miles above Seneca It is remarkably fine, & very level. From thence to Monocasy about 12 Miles further they are less levl. and of much inferior quality. That from Monocasy to Frederick Town (distant 12 or 13 Miles) nothing can well exceed them for fertility of Soil—convenient levelness and luxurient growth of Timber. The Farms seem to be under good cultivation, which is somewhat Surprizing, as the possessors of them (on a Mannor belonging to Chs. Carroll Esqr. of Carrolton who holds in one Tract, 12 or 14,000 Acres) are Tenants at will—paying for the low grounds on Potomack & Monocasy 5/. Maryland Curry. pr. acre & for the high land 4/. for all the land within the boundaries of their respective Tenements. That from Frederick Town to the Kittoctan Mountain (about 7 Miles) the Land is nearly similar but not quite so luxurient to the eye. And from that Mountain to the river estimated 10 Miles it is more hilly & of a second quality but strong & very productive especially of small grain. That the remaining 3 Miles to the Ferry is river bottom and of course good.
Frederick Town stands on a branch of Monocasy, and lyes rather low. The Country about it is beautiful & seems to be in high Cultivation. It is said to contain about  Houses; for the most part of wood; but there are many of Brick and Stone, & some good ones. The number of Inhabitants are computed to be  Souls. There are Churches, a Court House—Work House & other public buildings. The Mechanics are numerous, in proportion to the aggregate; and the Spirit of Industry seems to pervade the place—tho’ Trade, it is said, has slackened.


   
   Johnson’s house in Frederick Town was on Market Street; his country estate was about four miles northeast of the town (SCHARF [3]J. Thomas Scharf. History of Western Maryland. Being a History of Frederick, Montgomery, Carroll, Washington, Allegany, and Garrett Counties from the Earliest Period to the Present Day; Including Biographical Sketches of Their Representative Men. 2 vols. 1882. Reprint. Baltimore, 1968., 1:487).



   
   The Keep Triste iron furnace was located on the right (Virginia) bank of the Potomac near the mouth of Elk’s Run, about two miles above the confluence of the Potomac with the Shenandoah River. This area is now in Jefferson County, W.Va.



   
   GW left the Great Road to Frederick Town to follow the river road along the Potomac. The Sugar Lands were named for the stands of sugar maple trees found in the Broad Run area in the western part of Montgomery County, Md., which also extended across the Potomac into the Sugar Land Run neighborhood of Virginia.



   
   George Plater (1735–1792), of Sotterly, on the Patuxent River in St. Mary’s County, Md., practiced law in Maryland and took a leading role in

the Revolution, representing Maryland in the Second Continental Congress (1778–80). In 1776 Plater participated in a joint Virginia-Maryland commission for safer navigation of the Potomac River.



   
   Carrollton, a tract of land of over 10,000 acres in the fork of the Potomac and Monocacy rivers in Frederick County, Md., was given to Charles Carroll (1737–1832) by his father Charles Carroll (1702–1782) when the younger Charles returned to America in 1765 following his schooling in Europe. The younger Charles Carroll added “of Carrollton” to his name to distinguish himself from three other Charles Carrolls then living, although he never maintained a home at Carrollton. His regular residence was on the great plantation Doughoregan Manor in Anne Arundel (after 1851 in Howard) County, Md., about 16 miles west of Baltimore and 30 miles east of Carrollton. In 1821 Carroll divided Carrollton among a dozen members of his family, while retaining a life interest in the rentals from his tenants there (W.P.A. [2]W.P.A. Writers’ Project. Maryland: A Guide to the Old Line State. American Guide Series. New York, 1940., 331; Charles Carroll to Charles Carroll [of Carrollton], 10 April 1764, Md. Hist. Mag., 12:167; ROWLAND [1]Kate Mason Rowland. The Life of Charles Carroll of Carrollton, 1737–1832, with His Correspondence and Public Papers. 2 vols. New York, 1898., 1:68–69, 180–81, 196, 2:49, 409).



   
   GW’s party apparently followed the old road from Frederick Town to the gap in South Mountain made by the Potomac River. kittoctan: now Catoctin Mountain, which runs almost due south through Frederick County Md., into Loudoun County, Va., and is cut by the Potomac at Point of Rocks, Md.



 


Sunday 7th. Thermometer at 76 in the Morning—74 at Noon and 76 at Night.
About Sunrising, the Directors & myself rid up to Keeptrieste, where Canoes were provided, in which we crossed to the Maryland side of the river and examined a Gut, or swash through which it is supposed the Navigation must be conducted. This Swash is shallow at the entrance, but having sufficient fall, may easily (by removing some of the rocks) admit any quantity of water required. From the entrance to the foot, may be about 300 yards in a semicircular direction with many loose, & some fixed rocks to remove. Having examined this passage, I returned to the head of the Falls, and in one of the Canoes with two skilful hands descended them with the common Currt. in its Natural bed—which I found greatly incommoded with rocks, shallows and a crooked Channel which left no doubt of the propriety of preferring a passage through the Swash.
From the foot of the Swash the Water is pretty good for 3 or 400 yards further, when there is another fall of it, or rapid with an uneven bottom which occasions a considerable ripple at Top—but as their is sufficient depth, & the channel Middling straight, the difficulty here in descending is not great but to return without the aids spoke of at the Seneca falls may be labourious. From hence the Water is good to the head of the Island just above the ferry by which it is shoal on the Virginia side with some rocks and tho’ deeper on the Maryland side is worse on acct. of the

Rocks which are more numerous. The distance from the head of the Falls to the Ferry may be about a Mile & half.
Here we breakfasted; after which we set out to explore the Falls below; & having but one Canoe, Colo. Gilpin, Mr. Rumsay (who joined us according to appointment last Night) and Myself, embarked in it, with intention to pass thro’ what is called the Spout (less than half a mile below the ferry) but when we came to it, the Company on the shore on acct. of the smallness, and low sides of the Vessel, dissuaded us from the attempt, least the roughness of the Water, occasioned by the rocky bottom, should fill, & involve us in danger. To avoid the danger therefore we passed through a narrow channel on the left, near the Maryland Shore and continued in the Canoe to the lower end of Pains falls distant, according to estimation 3 Miles. These falls may be described as follow.
From the Ferry, for about 3 hundred yards, or more, the Water is deep with rocks here and there, near the surface, then a ripple; the Water betwn. which, and the Spout, as before. The Spout takes its name from the rapidity of the Water, and its dashings, occasioned by a gradual, but pretty considerable fall, over a rocky bottom which makes an uneven surface & considerable swell. The Water however, is of sufficient depth through it, but the Channel not being perfectly straight; skilful hands are necessary to navigate and conduct Vessels through this rapid. From hence, their is pretty smooth & even Water with loose stone, & some rocks, for the best part of a Mile; to a ridge of rocks which cross the river with Intervals; thro’ which the Water passes in crooked directions. But the passage which seemed most likely to answer our purpose of Navigation was on the Maryland side being freest from rocks but Shallow. From hence to what are called Pains falls the Water is tolerably smooth, with Rocks here and there. These are best passed on the Maryland side. They are pretty Swift—shallow—and foul at bottom but the difficulties may be removed. From the bottom of these Falls, leaving an Island on the right, & the Maryland Shore on the left the easy & good Navigation below is entered.
At the foot of these falls the Directors & myself (Govr. Lee having joined us the Evening before) held a meeting—At which it was determined, as we conceived the Navigation could be made through these (commonly called the Shannondoah) Falls without the aid of Locks, and by opening them would give eclat to the undertaking and great ease to the upper Inhabitants as Water transportation would be immediately had to the Great Falls

from Fort Cumberland to employ the upper hands in this work instead of removing the obstructions above, and gave Mr. Rumsey directions to do so accordingly—with general Instructions for his Governmt.
Govr. Lee, on Acct. of the death of his Father in Law, Mr. Igs. Digges, & consequent circumstances; left us at this place with a view of carrying his Lady next day to Mellwood. The rest of us returned to the Tavern at Harpers Ferry.


   
   the falls: Shenandoah Falls, running about two miles down the Potomac from Elk’s Run to the mouth of the Shenandoah River. his governmt.: In these instructions Rumsey was directed to hire as many workers as necessary to open the Shenandoah and Seneca Falls (BACON-FOSTERCorra Bacon-Foster. Early Chapters in the Development of the Patomac Route to the West. Washington, D.C., 1912., 64).



 


Monday 8th. Thermometer at 68 this Morning—70 at Noon and 70 at Night.
This being the day appointed for labourers to engage in the work we waited to see the issue until Evening, when Mr. Johnson & his Brother Colo. Johnson took leave of us.
Many Gentlemen of the Neighbourhood visited us here today—among whom Mr. Wormeley Senr., my Brother Charles—Colo. Morgan, Captn. Shepherd and Colo. Shepherd his Brother of Wheeling on the Ohio were of the number.
A few hands offered and were employed.


   
   Col. William Morgan (d. 1788), of Shepherdstown, Berkeley County (now in W.Va.), was a founding justice when that county was organized in 1772 (NORRIS [1]J. E. Norris, ed. History of the Lower Shenandoah Valley. 1890. Reprint. Berryville, Va., 1972., 220–21; DANDRIDGEDanske Dandridge. Historic Shepherdstown. Charlottesville, Va., 1910., 336; James Rumsey to William Hartshorne, 24 Oct. 1785, ViU). Abraham Shepherd (1754–1822), a captain in Stephenson’s Maryland and Virgina Rifle Company, was captured at Fort Washington during the New York campaign (1776) and was later exchanged and returned home due to illness. The Shepherd brothers were sons of Thomas Shepherd, founder of Shepherdstown (DANDRIDGEDanske Dandridge. Historic Shepherdstown. Charlottesville, Va., 1910., 346; HEITMAN [2]Francis B. Heitman. Historical Register of Officers of the Continental Army during the War of the Revolution, April, 1775, to December, 1783. 1893. Rev. ed. Washington, D.C., 1914., 493).



 


Tuesday 9th. Thermometer at 68 in the Morning—72 at Noon and 74 at Night.
Having provided a light & convenient Boat—hired two hands to work her and laid in some Stores, Colonels Fitzgerald & Gilpin, and myself embarked in it, leaving Mr. Rumsey to engage more hds. & to set those he had to work about 6 Oclock P.M.
In this Boat we passed through the Spout, and all the other Falls and rapids, and breakfasted at a Captn. Smiths on the Maryland side; to which place our horses had been sent the Evening before—after which and dining on our prog at Knowlands Ferry (about 15 Miles from Harpers) we lodged at the House of a

Mr. Tayler, about three Miles above the Mouth of Goose Creek and about 10 M. below Knowlands.


   
   captn. smiths: probably the home of Capt. John Smith, near the Smith’s ferry mentioned by GW on 10 Aug. (HEADS OF FAMILIES, MD.Heads of Families at the First Census of the United States Taken in the Year 1790: Maryland. 1907. Reprint. Baltimore, 1965., 63). prog: food, victuals, provender; especially provisions for a journey. knowlands ferry: Noland’s Ferry crossed the Potomac downstream of Noland’s Island from Loudoun County, Va., to the mouth of Tuscarora Creek in Montgomery County, Md. The ferry was established before 1757 by Philip Noland (Knowland) and in 1785 was owned by Philip’s son Thomas (HARRISON [1]Fairfax Harrison. Landmarks of Old Prince William: A Study of Origins in Northern Virginia. Berryville, Va., 1964., 503–4). mr. tayler: possibly Thomas Taylor who lived in the vicinity of Harrison’s Island. Taylor appears in the Montgomery County, Md., census of 1790 and his will, probated in Loudoun County in 1797, shows him as owning land in both Virginia and Maryland (HEADS OF FAMILIES, MD.Heads of Families at the First Census of the United States Taken in the Year 1790: Maryland. 1907. Reprint. Baltimore, 1965., 67; KING [6]J. Estelle Stewart King, comp. Abstracts of Wills, Inventories, and Administration Accounts of Loudoun County, Virginia, 1757–1800. Beverly Hills, Calif., 1940., 73).



 


Wednesday 10th. Thermometer at 72 in the Morning—74 at Noon and 80 at Night.
Before Sun rise we embarked and about Nine Oclock arrived at the head of the Seneca Falls and breakfasted with our old Landlord Mr. Goldsborough to which place our horses had proceeded the Over Night from Captn. Smiths.
The Nature of the river, from the foot of Pains falls to which a description has already been given, is—From that place to Smiths ferry, on the No. of the Island already noticed (about 2 Miles) the Water, generally, is pretty smooth, with round Stones of different sizes at the bottom and in places shallow. From hence to Luckets ferry at the Mouth of the Maryland Kittoctan (about 5 Miles further) the Water is Smooth and of sufficient depth in one part or other of the river for Boats, except at one ripple near to, and just above Luckets ferry which is occasioned principally by a fish dam. From & between this, & the Virginia Kittoctan where the river passes through the Mountain of that name is what are called Hooks falls which are no otherwise difficult than from the Shallowness of the Water & crookedness of the Channel—both of which it is presumed, may be much improved. From these Falls to Knowlands ferry, which is about 4 Miles and Six from Luckets the Navigation leaving Trammels Islands on the Left & Peach Island on the right is easy & pleasant, with only Shoal Water in one or two places which may be deepned without much expence. From hence to the Seneca Falls, the Navigation is in no part difficult. In one or two places, particularly above tht upper Island now, or formerly, belonging to the Hites the water is rather Shoal, but may readily be deepned (as the bottom is of round Stone) if a better passage cannot be had on the No.

side of the Island. The Fish pots, of which there are many in the River, serve to clog the Navigation, & to render the passage more difficult upon the whole.
Between the Shannondoah falls, and those of Seneca, there are many valuable Islands—but those of Lee, McCarty, Hites, & Trammels, may greatly claim the preference; the River Bottoms have also a rich & luxurient appearance & in some places look to be wide.
After Breakfasting, and spending sometime with the labourers at their different works, of blowing, removing stone, getting Coal wood &ca.—we left the Seneca Falls about 2 Oclock A.M. & crossing the River about half a mile below them and a little above Captn. Trammels we got into the great Road from Leesburgh to Alexandria and about half after Nine O’clock in the Evening I reached home after an absence from it of 10 days.


   
   Smith’s ferry, in Frederick County, Md., crossed the Potomac just below the mouth of Dutchman Creek in Loudoun County, Va. Near the ferry landing on the Maryland shore was founded in 1787 the town of Berlin, later renamed Brunswick (W.P.A. [2]W.P.A. Writers’ Project. Maryland: A Guide to the Old Line State. American Guide Series. New York, 1940., 348–49).



   
   luckets ferry: The Luckett family of that part of Frederick County in the 1780s was headed by William Luckett (FREDERICKMillard Milburn Rice. New Facts and Old Families: From the Records of Frederick County, Maryland. Redwood City, Calif., 1976., 55, 69; HEADS OF FAMILIES, MD.Heads of Families at the First Census of the United States Taken in the Year 1790: Maryland. 1907. Reprint. Baltimore, 1965., 66). trammels islands: John Trammell (d. 1794), of Frederick County, Md., owned several islands by Point of Rocks, the largest of which is now called Conoy. Lee’s Island was possibly that island once owned by Thomas Lee, father of Gov. Thomas Sim Lee (LEE [5]Edmund Jennings Lee. Lee of Virginia, 1642–1892: Biographical and Genealogical Sketches of The Descendants of Colonel Richard Lee . . .. Philadelphia, 1895., 156). It may be the Lee’s Island at the mouth of Broad Run, Loudoun County, which was later renamed Seldon’s Island (SCHEELEugene M. Scheel. The Guide to Loudoun: A Survey of the Architecture and History of a Virginia County. Leesburg, Va., 1975., 5).



 


Thursday 11th. Thermometer 77 in the Morning—84 at Noon and 84 at Night.
The Drought, the effects of which were visible when I left home, had, by this (no rain having fallen in my absence) greatly affected vegetation. The grass was quite burnt & crisp under foot—Gardens parched and the young Trees in my Shrubberies, notwithstanding they had been watered (as it is said) according to my direction were much on the decline. In a word nature had put on a melancholy look—everything seeming to droop.
 


Friday 12th. Thermometer at 76 in the Morning—82 at Noon and 83 at Night.
Very little wind, but some appearances of rain in the West but none fell.
Mrs. Fendall and Miss  second Daughter of the President of Congress dined here and returned home after it.



   
   The second daughter of Richard Henry Lee, president of Congress, was Hannah Lee (1766–c.1801), who was married in 1787 to GW’s nephew, Corbin Washington. GW usually followed the custom of referring to the eldest daughter of a family only by her family name (i.e., Miss Lee) and to her younger sisters by their given names (Miss Hannah Lee). Thus, since he could not remember the girl’s given name, he left a blank in the manuscript.



 


Saturday 13th. Thermometer at 80 in the Morng.—84 at Noon and 86 at Night.
Rid to my Muddy hole and Neck Plantations, and beheld Corn in a melancholy situation, fired in most places to the Ear with little appearance of yielding if rain should soon come & a certainty of making nothing if it did not. Attempts had been made at both these Plantations to sow Wheat, but stirring the ground in the parched condition it was in, had so affected the Corn as to cause well grounded apprehensions that it would die if not restored by seasonable & sufficient Rains. This put a stop to further Seeding which is almost as bad as the injury done by it to the Corn as latter sowing in old Corn ground seldom produces. At the first mentioned place about 30 Bushels had been sowed—at the latter less.
The two kinds of Chinese Seeds which had appeared before I left home were destroyed either by the drought or insects. That between the 8th. & 9th. stakes in the 2d. row was entirely eradicated—indeed some kind of fly, or bug, had begun to prey up on the leaves before I left home. The other was broke of near the ground & cannot I fear recover.
In the Evening late, Doctr. Craik arrived, on a Visit to John Alton (my Overseer in the Neck) who has been ill, & confined to his bed for near 3 Weeks.
 


Sunday 14th. Thermometer at 79 in the Morning—82 at Noon and  at Night.
Morning calm & clear. Abt. Noon the wind came out from the Westward and in the afternoon there were appearances of rain No. Wt. & Southward of us with rumbling thunder at a distance but the clouds vanished without shedding any of their Watry particles.
Doctr. Craik left this after Breakfast.
 


Monday 15th. Thermometer at 78 in the Morning—82 at Noon and  at Night.
Wind Westerly in the Morning wch. died away about Noon—when clouds in the Southwest indicated Rain but none fell.

Rid to my Plantations at the Ferry, Dogue run and Muddy hole. Found the two first were suffering as I had described the other two on Saturday and that both had discontinued sowing of Wheat after putting about 30 Bushels at each place in the ground.
My Overseer at the Ferry (Fairfax) ascribes the wretched condition of his Corn to the bug which has proved so destructive to both Wheat and Corn on James River and elsewhere equally with the drought & shewed me hundreds of them & their young under the blades at the lower joints of the Stock. The Corn is effected by their sucking the juices which occasions a gradual decline of the whole plant. He also shewed me a piece of course grass that was quite killed by them, by the same kind of operation.
Mrs. Washington and Fanny Bassett went to Abingdon to day on a visit to Mrs. Stuart who had been sick of a fever and head Ach for 15 or 16 days. The former returned, the latter stayed.
In the Evening my Brother John came in.
From the Accts. given me by my Overseers the yield of my Wheat stacks is very indifferent.


   
   the bug which has proved so destructive: probably the chinch bug, Blissus leucopterus. GW also had trouble with this pest in 1786 (see entries for 22, 24, and 25 July 1786).



 


Tuesday 16th. Thermometer at 79 in the Morning—86 at Noon and 86 at Night.
Foggy & close morning with but little wind all day.
Accompanied my Brother to Alexandria and meeting Mr. & Mrs. Fendal & Miss [Nancy] Lee who proposed to dine here I made but little stay in Town. My Brother not being able to complete his business did not return ’till the Evening. Mr. Fendall, Mrs. Fendall &ca. stayed all Night.
 


Wednesday 17th. Thermometer at 78 in the Morning—84 at Noon and 86 at Night.
Cloudy & damp Morning, with the Wind at South. In the Afternon Clouds gathered all round us with thunder & lightning and a good deal of rain appeared to fall upon Patuxent and above us on this river but not enough fell here to wet a handkerchief.
Mr. [and] Mrs. Fendall and Miss Nancy went away before breakfast and my Brother John directly after it.
Doctr. Craik came here to Dinner on a visit to John Alton and stayed all Night.
 



Thursday 18th. Thermometer at 81 in the Morning—86 at Noon and 88 at Night. About 4 Oclock the Mercury was at 90.
The fore part of the day was quite calm, and the whole of it intensely hot. About Noon it began to cloud & sprinkle rain which went off again. At 4 another cloud arose, out of which we had a pretty shower for about 15 or 20 Minutes, but not sufficient to wet the ground more than an Inch where it had been fresh worked. On Patuxent there was the appearance of abundant rain.
Doctr. Craik set off after brakfast to return home—but a Messenger recalled him to Jno. Alton where he remained all day & Night.
Mrs. Washington & Nelly Custis visited Mrs. Stuart, and returned in the Evening with Fanny Bassett.
Began with James and Tom to work on my Park fencing.
Cut down the two Cherry trees in the Court yard.

   
   
   james and tom: two of GW’s slave carpenters. Tom is called Tom Nokes in the 1786 list of slaves (see main entry for 18 Feb. 1786).



   
   park fencing: GW was laying out an English-style deer park or paddock in the area between the mansion house and the Potomac River. He planned to stock it with English and native species and received deer from several friends, including Benjamin Ogle of Maryland, Andrew Lewis, and William Fitzhugh of Chatham (GW to George W. Fairfax, 25 June 1786, MoSW; GW to Lewis, 1 Feb. 1788, GW to Fitzhugh, 11 Nov. 1785, DLC:GW). In his long absence from Mount Vernon during the presidency, the fences surrounding the park fell into disrepair and the deer escaped to roam over much of the farm, doing considerable damage to the gardens and shrubberies. In spite of this, GW would not permit them to be hunted and killed, either by his own dependents or by neighbors (GW to the Messrs. Chichester, 25 April 1799, DLC:GW). He wrote a neighbor in 1792 that he had given up all his own foxhounds because they frightened the deer (GW to Richard Chichester, 8 Aug. 1792, DLC:GW).



 


Friday 19th. Mercury at 79 in the Morning—82 at Noon and 82 at Night.
Morning lowering, and very like for rain, but about noon it cleared after a very slight sprinkling, not enough to wet a man in his shirt.
Doctr. Craik returned from John Alton’s, took breakfast, & proceeded home.
Encouraged by the little rain which had fallen, and the hope that more would fall I sowed about half an Acre of Turnips at home, and some at Dogue run Plantation.
 


Saturday 20th. Mercury at 78 in the Morning—82 at Noon and 82 at Night.

Clear, with the wind at East the greater part of the day but not very fresh. Mr. Shaw went to Dumf[rie]s.
Rid to all my plantations, and visited John Alton, who still lay ill, and in great danger.
At Muddy hole, there appeared to have fallen more rain than at any other of my Plantations. At this place my Overseer had recommenced sowing of Wheat, & was continuing it. In the Neck they had done the same, but finding the ground only superficially wet, they had discontinued it. Neither at the Ferry nor dogue run had they attempted to sow any, tho at the latter there had been a good shower, but by no means a sufficiency of Rain.
 


Sunday 21st. Mercury at 78 in the Morning—82 at Noon and 82 at Night.
Calm & foggy Morning with but little Wind all day, and no appearances of rain.
 


Monday 22d. Mercury at 78 in the Morning—77 at Noon and 77 at Night.
Very cloudy morning with the Wind at So. West. About 8 Oclock it began to rain moderately and with intervals continued to do so through the day, and Night—but as the rain was fine, & not const[an]t the ground was not penetrated deep by it especially where it was before hard.
 


Tuesday 23d. Mercury at 76 in the Morning—74 at Noon and 75 at Night.
Morning lowering, with drops of rain now and then, but none fell to wet the ground. Wind for the most part of the day Easterly.
Doctr. Craik came here before Dinner. Visited John Alton in the Evening and returned and stayed all Night.
Mr. Shaw returned home in the Afternoon.
With the Guinea grass Seed I had on hand, I began to make good the missing spaces of what was sowed in my small or Botanical Garden on the 13th. of June last but did not finish half of it.


   
   The botanical garden was a plot of ground between the spinning house and the flower garden. It was used for experimenting with seeds and fertilizers.



 


Wednesday 24th. Mercury at 76 in the Morning—75 at Noon and 74 at Night.
Weather clear and but little wind and that variable.
Doctr. Craik went away after Breakfast.

Sowed some more of the Guinea Grass seed today in the manner of yesterday.
Measured round the ground which I intend to inclose for a Paddock, and find it to be abt. 1600 yards.
Receiv’d Seven hounds sent me from France by the Marqs. de la Fayette, by way of New York viz. 3 dogs and four Bitches.
My Boat went to Alexandria and brought home 100 Bushels of Salt, a hogshead of common rum, and a Cask of Nails 20d.

   
   
   GW had requested Lafayette to send him some French hounds. Lafayette wrote GW that “French Hounds are not now very easily got because the King Makes use of english dogs, as Being more swift than those of Normandy. I However Have got seven from a Normand Gentleman Called Monsieur le Comte doilliamson. The Handsomest Bitch Among them was a favourite with his lady who Makes a present of Her to You” (13 May 1785, PEL). The dogs were accompanied from France to New York by young John Quincy Adams and were shipped from New York to Mount Vernon in Capt. S. Packard’s sloop Dove (Lafayette to GW, 16 April 1785, PEL; William Grayson to GW, 5 Sept. 1785, DLC:GW; Va. Journal, 1 Sept. 1785).



 


Thursday 25th. Mercury at 74 in the Morning—80 at Noon and 78 at Night.
Wind Southwardly in the forenoon, but not much of it. About Noon a Cloud arose in the West & promised rain but none fell here, but the Wind shifting to the Westward it blew hard for a few minutes & the cloud went above us.
Finished sowing the Spaces of the Guinea Grass in the little Garden.
 


Friday 26th. Mercury at 72 in the Morng.— at Noon and 76 at Night.
Clear with but little wind at any time of the day.
A Mr. Mar⟨t⟩el (or some such name) a Frenchman came in and dined, and just before dinner Mr. Arthur Lee, and Mr. P. Fendall got here; all of whom went away after it was over. In the Afternoon—Doctr. Marshall and his Sister, and Miss Hanson crossed the River, drank Tea, and returned.
Received 63 Bushels of Stone Lime from Loudoun for which I paid 2/6 pr. Bushl. & allowed 18/ for the difference of coming to this place instead of going to Alexandria.
My Boat brot. home another 100 Bushels of Salt from Alexandria and two Casks of 30d. Nails containing upwards of 13 M. The Cask of 20d. Nails which were brot. home on Wednesday, being returned.



   
   Dr. Thomas Marshall (c.1757–1829), son of Thomas Hanson Marshall of Marshall Hall, Charles County, Md., had lost his eyesight during his service as a surgeon in the Revolution. His sister, Mary Marshall (1767–1789), married Philip Stuart in 1787 (GERALDHerbert P. Gerald [annotator]. “Marshall Hall Burying Ground at Marshall Hall, Md.” Maryland Historical Magazine 24 (1929): 172–76., 173–75).



 


Saturday 27th. Mercury at 74 in the Morning—80 at Noon and 80 at Night.
Morning clear with the wind pretty fresh from the Southward. About 10 Oclock it clouded up, and rained a little; then cleared; but about 5 Oclock, a very black and heavy cloud arose in the Southwest, out of which (about Six oclock) proceedd for a few minutes very heavy wind, & a powerful Shower; the last of which continued about 12 or 15 Minutes. This being succeeded by lighter Showers, wch. with intervals continuing thro the Night afforded abundance of rain.
Before this camp up (and during the slight shower in the Morning) I planted in a small piece of ground which I had prepared in the inclosure below the Stable (vineyard) about 1000 grains of the Cape of Good Hope Wheat (which was given to me by Colo. Spaight) in Rows 2 feet a part, and 5 inches distant in the Rows.
Fanny Bassett crossed the River immediately after dinner, on a visit to Miss Hanson.


   
   cape of good hope wheat: GW tried this variety for three years in succession without much luck. It never produced a full grain, and one year succumbed to frost.



 


Sunday 28th. Mercury at 74 in the Morng.—76 at Noon and 76 at Night.
Wind Southerly; with clouds, slight Showers, and Sunshine by intervals all day.
In the Afternoon Doctr. Craik came here—on a visit to Jno. Alton.
 


Monday 29th. Mercury at 74 in the Morning—74 at Noon and 73 at Night.
Wind Southerly, with Showers in the Morning, and Clouds all day, with appearances of Rain but none fell after noon.
Doctr. Craik after visiting John Alton before breakfast, went after it to see Lund Washingtons child who had been siezed with fits & the family alarmed by it.


   
   Lund and Elizabeth Foote Washington had at least two daughters who died in infancy.



 



Tuesday 30th. Mercury at 72 in the Morning—72 at Noon and 74 at Night.
But little Wind and that westerly—clear and pleasant.
Rid to my Plantations at the Ferry—Dogue run and Muddy hole. Found the Corn a good deal improved in its looks, and that it had put forth many young Shoots but it is to be apprehended that the tassel in a great deal of it had got too dry for the farina to impregnate the grain.
The Wheat which had been Sowed before the late rains fell was up, and coming up, very well.
I observed that Corn, whh. had been planted under the Persimon trees in the fields looked as thriving and well as that which was not shaded—the same thing I had observed before (formerly) with respect to Wheat under these sort of trees and also of grass which proves them to be a valuable tree in Inclosures.
Mrs. Washington visited the Sick Child of Mr. L. Washington, and returned to dinner.
Finished gravelling the right hand Walk leading to the front gate from the Court yard.
 


Wednesday 31st. Mercury at 70 in the Morning—72 at Noon and 72 at Night.
Westerly wind and Clouds all day. Rid the Plantations in the Neck, & at Muddy hole. Found the Corn at the first as mentioned yesterday at the other places.
Mrs. Washington rid to see the Sick Child of Mr. Lund Washington from whence Doctr. Craik came here to Breakfast—after which he visited John Alton, and then returned to Maryland.
The Cape of Good hope Wheat which I sowed on Saturday, was perceived to be coming up to day.
And the Bird pepper which was sowed in the Botanical garden on the 13th. of June was just making its appearance and thick.
Mr. Shaw went to Alexandria immediately after breakfast and did not return to day.
This day I told Doctr. Craik that I would contribute One hundred Dollars pr. Ann., as long as it was necessary, towards the Education of His Son Geo. Washington either in this Country or in Scotland.


   
   sick child: manuscript reads “silk child.”



   
   George Washington Craik (1774–1808) was one of several children whose education GW helped to finance. Young Craik probably studied law; he practiced for a short time in Alexandria but was appointed a private secretary to GW in 1796. In 1799 he became a lieutenant of light dragoons and served until 1800 (CRAIK [2]Mary Craik Morris. “Boyhood Memories of Dr. James Craik, D.D., L.L.D.” Virginia Magazine of History and Biography 46 (1938): 135–45., 135–37).



